        Case 1:17-cv-01866-ER Document 122 Filed 07/03/19 Page 1 of 2

LEVI&KORSINSKY LLP                                                     55 Broadway, 10th Floor
                                                                       New York, NY 10006
                                                                       T: 212-363-7500
                                                                       F: 212-363-7171
                                                                       www.zlk.com


                                                                       Nicholas I. Porritt
                                                                       nporritt@zlk.com



                    July 3, 2019

VIA CM/ECF


Hon. Edgardo. Ramos
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


      Re:    In re Patriot National, Inc. Securities Litigation,
             Case No. 1:17-cv-01866-ER
             McIntire v. Mariano, et al., Case No. 1:19-cv-00098-ER


Dear Judge Ramos:

       We represent Aric McIntire and Henry Wasik, plaintiffs in the action captioned
McIntire v. Mariano, et al., Case No. 1:19-cv-00098-ER (the “McIntire Action”), currently
pending before the Court. We write in response to a letter filed today by counsel for ODS
Capital LLC, Barry A. Smith, and Sunil Shah. (Case No. 1:19-cv-00098-ER ECF No. 121).

        In their letter, counsel request that the Court grant the Motion for Preliminary
Approval of Settlement (Case No. 1:19-cv-00098-ER ECF No. 100) filed by ODS Capital,
Smith, and Shah. As explained in the Memorandum of Law in Opposition to Motion for
Preliminary Approval of Settlement (Case No. 1:19-cv-00098-ER ECF No. 104), McIntire
and Wasik oppose the proposed settlement as, inter alia, its terms are fundamentally
unfair, the motion is lacking material information needed by the Court to grant preliminary
approval, and the notice is inadequate.

       Accordingly, Wasik and McIntire maintain their opposition to preliminary approval
of the settlement proposed by ODS Capital. Smith, and Shah and renew their motion to
be appointed lead plaintiffs in this proceeding. Alternatively, in the event that the Court
does consolidate these two actions and decline to reopen the lead plaintiff process, Wasik
and McIntire respectfully request that they be appointed lead plaintiffs for all claims
asserted in the McIntire Action that are not asserted in In re Patriot National.
           Case 1:17-cv-01866-ER Document 122 Filed 07/03/19 Page 2 of 2
Page 2 of 2
July 3, 2019




                                            Respectfully Submitted,
                                            Levi & Korsinsky, LLP


                                      By:   _____/s/ Nicholas Porritt______
                                            Nicholas I. Porritt



CC: All counsel of record (via ECF)
